Title: To Benjamin Franklin from William Hodgson, 26 January 1783
From: Hodgson, William
To: Franklin, Benjamin


Dear sir
London 26 Jany 1783
I have Rec’d your favor of the 14th per Mr Oswald & am much obliged to you for your friendly Intentions, I have the Satisfaction to inform you that after all the Alarms & Apprehensions the upshot was tolerable, much better than I expected.
I without delay waited upon the Secretary of State with the discharges of the Officers you sent me & he readily consented to do every thing you requested & desired I woud return you his best thanks & this day I have been again at the Office desiring the Cartel Vessell might go to L’Orient instead of Morlaix which was promised me I hope they will be soon sent away, if you judge a Passport still necessary I will endeavour to procure one & send before the Cartel Vessell goes— I do now most sincerely congratulate you on the happy Issue to the horrors of War, which in my Opinion has terminated in such a Manner as to be a general Blessing to the human Race & to yourself nothing coud be more glorious & honorable—there Remains yet a good deal to settle & arrange— I recollect when at Passy you was pleased to say that you woud turn your thoughts to the Consideration of which wou’d be the wisest & best Conduct for this Country to pursue with respect to America, after Independence shou’d be acknowledged & you gave me reason to hope you wou’d favor me with them, I take the Liberty of reminding you because I think you will do thereby an Essential Service to this Country & it will be highly honorable to me to be the Communicator of your Ideas on such a Subject to the Minister— War being now no more, Commercial Ideas, begin to occupy my Mind, I wish to have Connections with America & I think there is a fair prospect that those who get first to Market will do best — I have a Ship of my own Called the Mary, Jno Muir master which I design to send to the Chesapeak with a Cargo of goods as soon as I possibly Can, Hostilities, I expect, will cease in the Channell before the Vessell can possibly be ready, but I am apprehensive she may get into War Latitude before the Cessation of Hostilities for this reason I request the favor of you to give me a pass for her both in her Voyage & on her arrival in America shou’d it so happen that she gets there before the final Settlement & as I wish her to be protected att all Events if Mr W. T. Franklin will oblige me so far as to procure a pass for her both from the French & Spanish Ministers I shall be much obliged to him & the sooner it is done the more likely to prove beneficial— I am well informed that there is not any thing novel in this request— After the Preliminaries of the last General Peace were signed the different Powers granted Passports for such Vessells as were to sail after the signing & were intended for long Voyages, where they might run the risque of being captured as the Time limited for the Cessation of Hostilities woud not be expired.
I submit it to your Consideration whether it may not have some weight in Case of any Demur, to certify the pass to be given to the Ship as belonging to me, (which she actually does)—as I am apt to flatter myself my Conduct wou’d entitle me to some favor in America. I hope soon to furnish you with my Ballance Acct for the prisoners, I recd upwards of a Month ago a small Bill from Mr Wren belonging to a Prisoner twas a Continental Loan Note I enclosed it you in a Letter per a friend of Mr Vaughans be pleased to signify if you recd it.
The favor of an Answer to this Letter the first opportunity will much oblige. Your’s most Sincerely
William Hodgson

P.S. pray am I to prosecute Digges, I totally forgot to mention it to you—

 
Addressed: To / His Excellency / Benj. Franklin Esqr
